    •      Case 3:21-cr-00141-AGS Document 61 Filed 05/06/21 PageID.184 Page 1 of 4
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                    UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                               V.                                  (For Offenses Committed On or After November 1, 1987)


                Damandre Denzell JOHNSON                             Case Number:     21CR0141-AGS

                                                                   NORA K. HIROZA WA,
                                                                   Defendant's Attorney
Registration Number: 96347298

• -                                                                                                      MAY O6 2021
THE DEFENDANT:
~    pleaded guilty to count(s)

D    was found guilty on count(s)
     after a nlea of not Q:Uiltv.
Accordinglv. the defendant is adiudged guiltv of such count(s). which involve the following offense(s):
                                                                                                                Count
Title & Section                     Nature of Offense                                                         Number(s)
8 USC 1325; 18 USC 3                ACCESSORY AFTER THE FACT TO ILLEGAL ENTRY                                     1

8 USC 1325; 18 USC 3                ACCESSORY AFTER THE FACT TO ILLEGAL ENTRY                                       2

8 USC 1325; 18 USC 3                ACCESSORY AFTER THE FACT TO ILLEGAL ENTRY                                       3


    The defendant is sentenced as provided in pages 2 through              4         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

~    Count(s)    UNDERLYING COUNTS                         is dismissed on the motion of the United States.


~    Assessment: $30.00

IZI Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   Mav 6. 2021
                                                               ~                     of Sentence


                                                                   HONOAA LE ANDREW G. SCHOPLER
                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                                                                    '
         •     Case 3:21-cr-00141-AGS Document 61 Filed 05/06/21 PageID.185 Page 2 of 4
 r
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             Damandre Denzell JOHNSON                                                    Judgment - Page 2 of 4
     CASE NUMBER:           21CR0141-AGS

                                                       PROBATION
Upon release from imprisonment, the defendant will be on probation for a term of:
2 YEARS


                                            MANDATORY CONDITIONS

1. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance. The Defendant may not use or possess marijuana under
   any circumstances.
3. The defendant must refrain from any unlawful use of a controlled substance. The defendant must submit to one drug test
   within 15 days of release from imprisonment and at least two periodic drug tests thereafter as determined by the court.
   Testing requirements will not exceed submission of more than 4 drug tests per month during the term of probation, unless
   otherwise ordered by the court.
        ~The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. Pay the special assessments imposed in accordance with 18 U.S.C. § 3013.
5. Notify the Probation Officer of any material change in the Defendant's economic circumstances that might affect the
   Defendant' s inability to pay the special assessments.
6. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached pages.




                                                                                                            21CR0141-AGS
             Case 3:21-cr-00141-AGS Document 61 Filed 05/06/21 PageID.186 Page 3 of 4

 AO 245B (CASD Rev. 1/1 9) Judgment in a Criminal Case

 DEFENDANT:                  Damandre Denzell JOHNSON                                                               Judgment - Page 3 of 4
 CASE NUMBER:                21CR0141-AGS


                                    STANDARD CONDITIONS OF PROBATION
As part of the defendant' s probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where he is authorized to reside within 72 hours
   of his release from imprisonment, unless the probation officer instructs the defendant to report to a different probation office or
   within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the State of California without first getting permission from the court or the probation
   officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where he lives or anything
   about his living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit the Defendant at any time at home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of probation that the Probation Officer observes in
   plain view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about his work (such as his position or his job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone he knows is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, the Defendant must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. ,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
    may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
    officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of probation.


                                                                                                                         21CR0141-AGS
          Case 3:21-cr-00141-AGS Document 61 Filed 05/06/21 PageID.187 Page 4 of 4
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              Damandre Denzell JOHNSON                                                     Judgment - Page 4 of 4
CASE NUMBER:            21CR0141-AGS


                                   SPECIAL CONDITIONS OF PROBATION

   1. Complete 20 hours of community service in a program approved by the Probation officer. The Probation Officer
      has the discretion to schedule community-service requirements so as to not conflict with any work or school
      commitments.

   2.   Submit your person, property, residence, office, or vehicle to a search conducted by a United States The Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
        of a violation of a condition of release. Failure to submit to a search may be grounds for revocation. The defendant
        shall warn any other residents that the premises may be subject to searches pursuant to this condition.

   3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)),
      other electronic communications or data storage devices or media, or office, to a search conducted by a United
      States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
      warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
      conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
      condition of his probation and that the areas to be searched contain evidence of this violation. Any search must be
      conducted at a reasonable time and in a reasonable manner.

   4. Not enter or reside in the Republic of Mexico without permission of the court or probation officer.

   5.   Seek and maintain full time employment and/or schooling or a combination of both.

   6.   Refrain from associating unnecessarily with any person Defendant contacted or communicated with to become
        involved in or to commit this offense.




                                                                                                         21CR0141-AGS
